This appeal is from judgment on a verdict for damages resulting to plaintiffs' farm from the appellant's construction and use of two sewers. At the first trial, a compulsory nonsuit was entered, a judgment reversed for the reason stated in the report of the case: 334 Pa. 283, 5 A.2d 803, where the facts will be found sufficiently stated for present purposes. At the second trial the evidence offered in support of the respective contentions of the parties was carefully submitted to the jury with clear instructions as to the rules to be applied in dealing with it. While the witnesses for the appellant testified that plaintiffs' land was not damaged by the public improvement, there was equally positive evidence on behalf of plaintiffs that damage was sustained. In such circumstances judgment n. o. v. cannot be entered. The instructions on allowance for detention were within the familiar rule:Wayne v. Penna. R. R. Co., 231 Pa. 512, 515, 80 A. 1097. None of the assignments merits discussion.
Judgment affirmed. *Page 434